ELLIOTT, J.
Miss Mattie Rousseaux alleges injury and damages sustained by her, and responsibility on the part of John M. Robinson, because of the action of his dogs in killing her chickens and turkeys. She alleges damages on said account to the extent of $151.40. Some other items of loss are claimed in her petition, but the only contest that seems well established is her demand based on the Civil Code Article 2321.
Defendant denies liability, but immunity on the ground that his dogs had been lost or had strayed more than a day is not claimed.
*714The lower court awarded plaintiff the sum of $146.40 with interest, on account of her poultry, and defendant has appealed.
Defendant contends that the evidence does not show that his dogs did the killing, and alternatively, and in case it appears that they did, that the amount allowed on that account is excessive.'
We are satisfied from the record that defendant’s dogs killed plaintiff’s poultry as alleged, and on the subject of the amount of damage sustained, the evidence does not warrant a reduction of the amount allowed by-the lower court.
Judgment affirmed, defendant and appellant to pay the cost in both courts,